DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Florance (US 3,438,070) in view of Movsesian et al. (US 2005/0211839), hereafter Movsesian, and Admitted Prior Art Page 6 Paragraph 2, now referred to as Owens (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), and Pollock et al. (US 2018/0368500), herein after Pollock.
Regarding claim 1, Florance teaches (Figure 2) of a bee hive having an insulating wrap (Abstract, a beehive is in a casing to protect the hive from temperature drops), comprising: 
at least one hive body (body of beehive 12), a hive lid (lid at the top of beehive 12), a bottom board (wooden bottom board 12a) defining an entrance to the at least one hive body (Col. 3 lines 75-Col. 4 line 2, hive entrance is by the cutout portion 56 which is by the opening by board 12a),

Florance does not appear to disclose the insulating wrap comprising: four foam cores having lower edges and upper edges; 
a single piece inner and outer cover wrapped around the lower edges of the four foam cores and stitched together along the upper edges of the four foam cores, the stitched seam along the upper edges of the four foam cores defining a standing or projecting seam, the single piece inner and outer cover further being stitched together along corner seams between each of the four foam cores and along end seams; 
the standing or projecting seam having an extended seam allowance, the extended seam allowance being at least one of:
in direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap;
and a closure adapted to connect the ends of the insulating wrap adjacent to the end seams.
Movsesian is in the field of insulation wraps and teaches (Figure 4) of the insulating wrap comprising: four cores (Fig. 4, can make a wrap with only four battling blocks 32, but does not specifically mention foam core) having lower edges and upper edges (Fig. 6, battling blocks 32 have lower edges, such as those by numbers 33, and upper edges at the top of each square block); a single piece inner and outer cover (¶0056, layers 36, 38 are bound together) wrapped around the lower edges of the cores (batting blocks 32) and stitched together along the upper edges of the cores (Fig. 4 and 7, seams 39 are stitched along the upper edges of the cores), the stitched seam along the upper edges of the cores defining a standing or projecting seam (¶0048, seams 39 are heat-sealed seams which projects out of the cover), the single piece inner and outer cover (layers 36, 38) further being stitched together along corner seams between each of the cores (batting blocks 32) and along end seams (Fig. 6 and 7, layers 36, 38 are stitched by seams 39 that runs along the corner between each of the cores 32 and along the ends); and a closure adapted to connect the ends of the insulating wrap adjacent to the end seams (Fig. 7 and 8, ¶0065, perimeter edges 35 are protected and sealed with tape 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance to incorporate the teachings of Movsesian to replace the insulating wrap of Florance with the insulating wrap of Movsesian such that it is wrapped in direct contact around the bee hive in order to more tightly conform to the shape of the beehive. 
Owens is in the field of insulating wraps and teaches (Page 1 of the attached Website Page) of a foam core insulations are well known. The foam material is a known material to one of ordinary skill in the art as referred to the applicant’s admission on Page 6 Paragraph 0002 in the specifications. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance as modified by Movsesian to incorporate the teachings of Owens to have foam board insulation in the cores (battling blocks 32), such that the insulating wrap has four foam board cores, in order to use an easily accessible and affordable insulating material.
Pollock is in the field of wraps with seams and teaches wherein: the standing or projecting seam having an extended seam allowance in order to allow possible adjustments (Fig. 32, ¶0004 and 0038, approximate two-inch lengthwise portion of extra material for seam allowances just in case adjustments become necessary during the formation of the custom-fitted single seam stretchable fabric) and the fabric, or wrappings, can be different sizes to accommodate the figure that they are encompassing (¶0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance to incorporate the teachings of Pollock to have an extended seam allowance along the upper edge of the cores, having different sized wraps, and being at least one of: in direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap in order to allow possible adjustment to the fitting and sizing of the insulated wrap to fit different sized bee hives such as to fit the insulated cover either in direct contact, compressed contact, or separated by a controlled gap with the hive lid. It should be noted that how the insulated wrap is applied to the beehive as claimed does not show criticality as disclosed in the specifications or the drawings. It would be obvious to one skilled in the arts to make the wrap be at least one of: direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap. A person skilled in the arts could have the wrap in different sizes, such that they have a big wrap that touches the hive lid or a small wrap that can be moved upwards to be in direct contact with the hive lid in order to provide more heat retention to the top of the bee hive body, or moved downwards such that there is a controlled gap from the hive lid in order to allow ventilation and cooling in the exposed gap. No criticality is disclosed to how the wrap is applied. A person skilled in the arts could modify the size of the wrap or move the wrap depending on how the person wants to apply the wrap, such that it is at least one of: direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap.

Regarding claim 2, Florance as modified discloses the invention in claim 1, but does not teach wherein: the four foam cores further comprise four rigid foam board cores.
Owens is in the field of insulating wraps and teaches (Page 1 of the attached Website Page) of a rigid foam board insulation. The rigid foam material is a known material to one of ordinary skill in the art as referred to the applicant’s admission on Page 6 Paragraph 0002 in the specifications. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance as modified to incorporate the teachings of Owens to have rigid foam board insulation in the cores (battling blocks 32), such that the insulating wrap has four rigid foam board cores, in order to use an easily accessible and affordable insulating material.

Regarding claim 3, Florance as modified discloses the invention of claim 2, but does not teach wherein: the standing or projecting seam further comprising at least one of a plain stitched seam, a double stitched seam, a welted seam, a double welted seam, a piped seam, a corded seam, a bonded seam, and a welded seam. 
Movsesian is in the field of insulation wraps and teaches (Figure 4) wherein: the standing or projecting seam (39) is a welded seam (¶0056, heat-sealed seams 39 are welded seams which projects out of the cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance as modified to incorporate the teachings of Movsesian to make the seams a welded seam in order to securely hold the cores within the cover.

Regarding claim 7, Florance as modified discloses the invention of claim 2, but does not teach wherein: the four rigid foam board cores are constructed of 2 inch foam board insulation with an R-value of 3.
Owens is in the field of insulating wraps and teaches of rigid foam board cores (Page 1 of the attached Website Page) that are constructed of 2 inch foam board insulation with different R-values (Page 5 of the attached Website Page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance to incorporate the teachings of Owens to construct the rigid foam board cores out of 2 inch foam board insulation with an R-value of 3 in order to have sufficient insulation. It should be noted that the R-value as claimed does not show criticality as disclosed in the specifications or the drawings.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Florance (US 3,438,070) in view of Movsesian (US 2005/0211839), Owens, (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), and Pollock (US 2018/0368500), as applied to claim 2 above, and further in view of Rittberger (US 2013/0005216).
Regarding claim 4, Florance as modified discloses the invention in claim 2 but does not teach wherein: the bottom board (wooden bottom board 12a) is further provided with a ledge upon which the lower edge of the insulating wrap rests.
Rittberger teaches (Figure 1) of a bottom board (hive stand 12) that is provided with a ledge (¶0039, hive stand 12 has a ledge by the front of the beehive 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance as modified to incorporate the teachings of Rittberger to have a ledge upon which the lower edge of the insulating wrap rests in order to prevent the wrap from covering the beehive entrance.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Florance (US 3,438,070) in view of Movsesian (US 2005/0211839), Owens, (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), and Pollock (US 2018/0368500), as applied to claim 1 above, and further in view of Muffettt et al. (US 6,048,099), herein after Muffett. 
Regarding claim 6, Florance as modified disclose the invention in claim 1, but does not teach wherein: the single piece inner and outer cover is constructed of black 18-ounce marine vinyl coated polyester. 
Muffett is in the field of insulated covers and teaches of a cover (cover 18) made of black 18 ounce vinyl coated polyester in order to have a durable, waterproof material, which minimizes thermal conduction, and the black color helps to hide dirt (Col. 7 lines 52-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance to incorporate the teachings of Muffett to construct the single piece inner and outer cover out of black 18-ounce marine vinyl coated polyester in order to have a durable and waterproof cover.

Claim 8-10, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Movsesian et al. (US 2005/0211839), hereafter Movsesian, in view of Owens (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), and Pollock (US 2018/0368500).
Regarding claim 8 (with the intended use for bee hive, which carries little weight), Movsesian teaches of an insulating wrap (Abstract, modularized insulation blanket for thermal insulation) for a bee hive (the insulation blanket is capable of being used with a bee hive and wrapped in direct contact around the bee hive), comprising: four cores but not specifically foam core (Fig. 4, can make a wrap with only four battling blocks 32) having lower edges and upper edges (Fig. 6, battling blocks 32 have lower edges, such as those by numbers 33, and upper edges at the top of each square block);
a single piece inner and outer cover (Fig. 4, ¶0056, layers 36, 38 are bound together) wrapped around the lower edges of the four cores (Fig. 4, battling blocks 32) and stitched together along the upper edges of the four cores (Fig. 4, and 7, seams 39 are stitched along the upper edges of the cores), the stitched seam along the upper edges of the four foam cores defining a standing or projecting seam (¶0048, seams 39 are heat-sealed seams which projects out of the cover), the single piece inner and outer cover (layers 36, 38), the single piece inner and outer cover (layers 36, 38) further being stitched together along corner seams between each of the four cores (batting blocks 32) and along end seams (Fig. 6 and 7, layers 36, 38 are stitched by seams 39 that runs along the corner between each of the cores 32 and along the ends); 
and a closure adapted to connect the ends of the insulating wrap adjacent to the end seams (Fig. 7 and 8, ¶0065,  perimeter edges 35 are protected and sealed with tape 24).  
Movsesian does not appear to teach that the cores are foam,
the standing or projecting seam having an extended seam allowance, the extended seam allowance configured to extend to adjacent a lower edge of a hive lid of the bee hive when the insulating wrap is engaged with the bee hive, and adapted to be at least one of:
in direct contact with) the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap. 
Owens is in the field of insulating wraps and teaches (Page 1 of the attached Website Page) of a rigid foam core insulation are well known. The rigid foam material is a known material to one of ordinary skill in the art as referred to the applicant’s admission on Page 6 Paragraph 0002 in the specifications. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Movsesian as modified to incorporate the teachings of Owens to have foam board insulation in the cores (battling blocks 32), such that the insulating wrap has four foam board cores, in order to use an easily accessible and affordable insulating material. 
Pollock is in the field of wraps with seams and teaches wherein: the standing or projecting seam having an extended seam allowance in order to allow possible adjustments (Fig. 32, ¶0004 and 0038, approximate two-inch lengthwise portion of extra material for seam allowances just in case adjustments become necessary during the formation of the custom-fitted single seam stretchable fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Movsesian to incorporate the teachings of Pollock to have an extended seam allowance along the upper edge of the cores, having different sized wraps, and being at least one of: in direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap in order to allow possible adjustment to the fitting and sizing of the insulated wrap to fit different sized bee hives such as to fit the insulated cover either in direct contact, compressed contact, or separated by a controlled gap with the hive lid. It should be noted that how the insulated wrap is applied to the beehive as claimed does not show criticality as disclosed in the specifications or the drawings. It would be obvious to one skilled in the arts to make the wrap be at least one of: direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap. A person skilled in the arts could have the wrap in different sizes, such that they have a big wrap that touches the hive lid or a small wrap that can be moved upwards to be in direct contact with the hive lid in order to provide more heat retention to the top of the bee hive body, or moved downwards such that there is a controlled gap from the hive lid in order to allow ventilation and cooling in the exposed gap. No criticality is disclosed to how the wrap is applied. A person skilled in the arts could modify the size of the wrap or move the wrap depending on how the person wants to apply the wrap, such that it is at least one of: direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap.

Regarding claim 9, Movsesian as modified discloses the invention in claim 8, but does not teach wherein: the four foam cores further comprise four rigid foam board cores.
Owens is in the field of insulating wraps and teaches (Page 1 of the attached Website Page) of a rigid foam board insulation. The rigid foam material is a known material to one of ordinary skill in the art as referred to the applicant’s admission on Page 6 Paragraph 0002 in the specifications. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Movsesian as modified to incorporate the teachings of Owens to have rigid foam board insulation in the cores (battling blocks 32), such that the insulating wrap has four rigid foam board cores, in order to use an easily accessible and affordable insulating material. 

Regarding claim 10, Movsesian as modified teaches of the insulating wrap of claim 9, wherein: the standing or projecting seam (heat-sealed seam 39) further comprising at least one of a plain stitched seam, a double stitched seam, a welted seam, a double welted seam, a piped seam, a corded seam, a bonded seam, and a welded seam (¶0056, heat-sealed seams 39 are welded seams).

Regarding claim 13, Movsesian as modified discloses the invention of claim 9, but does not teach wherein: the four rigid foam board cores are constructed of 2 inch foam board insulation with an R-value of 3.
Owens is in the field of insulating wraps and teaches of rigid foam board cores (Page 1 of the attached Website Page) that are constructed of 2 inch foam board insulation with different R-values (Page 5 of the attached Website Page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Movsesian to incorporate the teachings of Owens to construct the rigid foam board cores out of 2 inch foam board insulation with an R-value of 3 in order to have sufficient insulation. It should be noted that the R-value as claimed does not show criticality as disclosed in the specifications or the drawings.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Movsesian et al. (US 2005/0211839), hereafter Movsesian, Owens (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), and Pollock (US 2018/0368500), as applied to claim 8 above, and further in view of Muffettt et al. (US 6,048,099), herein after Muffett. 
Regarding claim 12, Movsesian as modified disclose the invention in claim 8, but does not teach wherein: the single piece inner and outer cover is constructed of black 18-ounce marine vinyl coated polyester. 
Muffett is in the field of insulated covers and teaches of a cover (cover 18) made of black 18 ounce vinyl coated polyester in order to have a durable, waterproof material, which minimizes thermal conduction, and the black color helps to hide dirt (Col. 7 lines 52-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Movsesian to incorporate the teachings of Muffett to construct the single piece inner and outer cover out of black 18-ounce marine vinyl coated polyester in order to have a durable and waterproof cover.

Claim 14-16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Florance (US 3,438,070) in view of Movsesian et al. (US 2005/0211839), hereafter Movsesian, Owens (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), and Pollock (US 2018/0368500).
Regarding claim 14, Florance teaches (Figure 2) of a method for insulating bee hives (Abstract, a beehive is in a casing to protect the hive from temperature drops), comprising the steps of: encompassing with the insulated wrap (enclosure 10) at least one hive body (hive body of beehive 12) of each bee hive (bee hive 12) from the top of a bottom board (wooden bottom board 12a) of each bee hive to adjacent to a lower edge of hive lid (lower edge of hive lid at the top of bee hive 12) of each bee hive (enclosure 10 encompasses from the top of the bottom board 12a to adjacent to the hive lid). 
Florance does not teach of constructing an insulating wrap by wrapping a single piece inner and outer cover around the lower edges of four foam board cores and stitching the single piece inner and outer cover together along the upper edges of the four foam board cores; defining a standing or projecting seam using the stitched seam having an extended seam allowance along the upper edges of the four foam board cores; 
stitching together along corner seams the single piece inner and outer cover between each of the four foam board cores and along end seams; 
adapting a closure to connect the ends of the insulating wrap adjacent to the end seams; 
and placing the extended seam allowance at least one of:
in direct contact with the hive lids in compressed contact with the hive lid and separated from the hive lid by a controlled gap.
Movsesian is in the field of insulating wraps and teaches of a method for insulating (Abstract, modularized insulation blanket for thermal insulation that is capable of being used with a bee hive), comprising the steps of: constructing an insulating wrap (insulating blanket 30) by wrapping a single piece inner and outer cover (Fig. 4, ¶0056, layers 36, 38 are bound together) around the lower edges of four cores but not specifically foam cores (Fig. 4, can make a wrap with only four battling blocks 32 and wrap the cover 36, 38 around the lower edges of the cores) and stitching the single piece inner and outer cover together along the upper edges of the four cores (Fig. 4, and 7, seams 39 are stitched along the upper edges of the cores); 
defining a standing or projecting seam (¶0048, seams 39 are heat-sealed seams) using the stitched seam along the upper edges of the four cores (Fig. 4, and 7, seams 39 are stitched along the upper edges of the cores);
stitching together along corner seams the single piece inner and outer cover between each of the four cores and along end seams (Fig. 6 and 7, layers 36, 38 are stitched by seams 39 that runs along the corner between each of the cores 32 and along the ends); 
adapting a closure to connect the ends of the insulating wrap adjacent to the end seams (Fig. 7 and 8, ¶0065, perimeter edges 35 are protected and sealed with tape 24); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance to incorporate the teachings of Movsesian to replace the insulating wrap of Florance with the insulating wrap of Movsesian such that it is wrapped in direct contact around the bee hive in order to more tightly conform to the shape of the beehive. 
Owens is in the field of insulating wraps and teaches (Page 1 of the attached Website Page) of a rigid foam core insulation. The rigid foam material is a known material to one of ordinary skill in the art as referred to the applicant’s admission on Page 6 Paragraph 0002 in the specifications. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance as modified to incorporate the teachings of Owens to have rigid foam board insulation in the cores (battling blocks 32), such that the insulating wrap has four rigid foam board cores, in order to use an easily accessible and affordable insulating material.
Pollock is in the field of wraps with seams and teaches wherein: the standing or projecting seam having an extended seam allowance in order to allow possible adjustments (Fig. 32, ¶0004 and 0038, approximate two-inch lengthwise portion of extra material for seam allowances just in case adjustments become necessary during the formation of the custom-fitted single seam stretchable fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance to incorporate the teachings of Pollock to have an extended seam allowance along the upper edge of the cores, having different sized wraps, and being at least one of: in direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap in order to allow possible adjustment to the fitting and sizing of the insulated wrap to fit different sized bee hives such as to fit the insulated cover either in direct contact, compressed contact, or separated by a controlled gap with the hive lid. It should be noted that how the insulated wrap is applied to the beehive as claimed does not show criticality as disclosed in the specifications or the drawings. It would be obvious to one skilled in the arts to make the wrap be at least one of: direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap. A person skilled in the arts could have the wrap in different sizes, such that they have a big wrap that touches the hive lid or a small wrap that can be moved upwards to be in direct contact with the hive lid in order to provide more heat retention to the top of the bee hive body, or moved downwards such that there is a controlled gap from the hive lid in order to allow ventilation and cooling in the exposed gap. No criticality is disclosed to how the wrap is applied. A person skilled in the arts could modify the size of the wrap or move the wrap depending on how the person wants to apply the wrap, such that it is at least one of: direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap.

Regarding claim 15, Florance as modified discloses the invention in claim 14, and wherein: the four foam cores comprise four rigid foam board cores.

Regarding claim 16, Florance as modified discloses the invention of claim 15, but does not teach wherein: the standing or projecting seam further comprising at least one of a plain stitched seam, a double stitched seam, a welted seam, a double welted seam, a piped seam, a corded seam, a bonded seam, and a welded seam. 
Movsesian is in the field of insulation wraps and teaches (Figure 4) wherein: the standing or projecting seam (39) is a welded seam (¶0056, heat-sealed seams 39 are welded seams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance as modified to incorporate the teachings of Movsesian to make the seams a welded seam in order to securely hold the cores within the cover.

Regarding claim 20, Florance as modified discloses the invention of claim 15, but does not teach wherein: the four rigid foam board cores are constructed of 2 inch foam board insulation with an R-value of 3.
Owens is in the field of insulating wraps and teaches of rigid foam board cores (Page 1 of the attached Website Page) that are constructed of 2 inch foam board insulation with different R-values (Page 5 of the attached Website Page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance to incorporate the teachings of Owens to construct the rigid foam board cores out of 2 inch foam board insulation with an R-value of 3 in order to have sufficient insulation. It should be noted that the R-value as claimed does not show criticality as disclosed in the specifications or the drawings.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Florance (US 3,438,070) in view of Movsesian et al. (US 2005/0211839), hereafter Movsesian, Owens (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), Pollock (US 2018/0368500), and Frey (US 2018/0116182), as applied to claim 15 above, and further in view of Rittberger (US 2013/0005216).
Regarding claim 17, Florance as modified discloses the invention in claim 15 but does not teach wherein: the bottom board (wooden bottom board 12a) is further provided with a ledge upon which the lower edge of the insulating wrap rests.
Rittberger teaches (Figure 1) of a bottom board (hive stand 12) that is provided with a ledge (¶0039, hive stand 12 has a ledge by the front of the beehive 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance as modified to incorporate the teachings of Rittberger to have a ledge upon which the lower edge of the insulating wrap rests in order to prevent the wrap from covering the beehive entrance.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Florance (US 3,438,070) in view of Movsesian et al. (US 2005/0211839), hereafter Movsesian, Owens (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), and Pollock (US 2018/0368500), as applied to claim 15 above, and further in view of Muffettt et al. (US 6,048,099), herein after Muffett. 
Regarding claim 19, Florance as modified disclose the invention in claim 15, but does not teach wherein: the single piece inner and outer cover is constructed of black 18-ounce marine vinyl coated polyester. 
Muffett is in the field of insulated covers and teaches of a cover (cover 18) made of black 18 ounce vinyl coated polyester in order to have a durable, waterproof material, which minimizes thermal conduction, and the black color helps to hide dirt (Col. 7 lines 52-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance to incorporate the teachings of Muffett to construct the single piece inner and outer cover out of black 18-ounce marine vinyl coated polyester in order to have a durable and waterproof cover. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Florance (US 3,438,070) in view of Movsesian et al. (US 2005/0211839), hereafter Movsesian, Owens (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), and Pollock (US 2018/0368500), as applied to claim 1 above, and further in view of Frey (US 2018/0116182). 
Regarding claim 21, Florance as modified teaches of the invention of claim 1, but does not appear to teach wherein: the insulated wrap being in direct contact with the at least one hive body. 
Frey is in the field of beehives and teaches (Fig. 2) of wherein: the insulated wrap (Hive Protection System) being in direct contact with the at least one hive body (Abstract and ¶0046-0047, the cover is fashioned to fit snugly and adjusted to fit any beehive height, such that the Honey Super Section Fig. 2.2 does not expose any gaps when covering the beehive and is in direct contact with the hive lid and the hive body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance to incorporate the teachings of Frey to have the insulated wrap being in direct contact with the at least one hive body in order to prevent any gaps in covering the beehive and increase the heat retention of the wrap. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Movsesian et al. (US 2005/0211839), hereafter Movsesian, Owens (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), and Pollock (US 2018/0368500), as applied to claim 8 above, and further in view of Frey (US 2018/0116182). 
Regarding claim 22, Movsesian as modified teaches of the invention of claim 8, but does not appear to teach wherein: the insulated wrap being in direct contact with the at least one hive body of the bee hive when the insulating wrap is engaged with the bee hive. 
Frey is in the field of beehives and teaches (Fig. 2) of wherein: the insulated wrap (Hive Protection System) being in direct contact with the at least one hive body of the bee hive when the insulating wrap is engaged with the bee hive (Abstract and ¶0046-0047, the cover is fashioned to fit snugly and adjusted to fit any beehive height, such that the Honey Super Section Fig. 2.2 does not expose any gaps when covering the beehive and is in direct contact with the hive lid and the hive body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Movsesian to incorporate the teachings of Frey to have the insulated wrap being in direct contact with the at least one hive body in order to prevent any gaps in covering the beehive and increase the heat retention of the wrap. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Florance (US 3,438,070) in view of Movsesian et al. (US 2005/0211839), hereafter Movsesian, Owens (Owens Product is further replied upon in the attached Website Page, Owens Corning Rigid Foam Board), and Pollock (US 2018/0368500), as applied to claim 14 above, and further in view of Frey (US 2018/0116182). 
Regarding claim 23, Florance as modified teaches of the invention of claim 14, but does not appear to teach wherein: the insulated wrap being in direct contact with the at least one hive body of the bee hive when the insulating wrap is engaged with the bee hive. 
Frey is in the field of beehives and teaches (Fig. 2) of wherein: the insulated wrap (Hive Protection System) being in direct contact with the at least one hive body of the bee hive when the insulating wrap is engaged with the bee hive (Abstract and ¶0046-0047, the cover is fashioned to fit snugly and adjusted to fit any beehive height, such that the Honey Super Section Fig. 2.2 does not expose any gaps when covering the beehive and is in direct contact with the hive lid and the hive body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florance to incorporate the teachings of Frey to have the insulated wrap being in direct contact with the at least one hive body in order to prevent any gaps in covering the beehive and increase the heat retention of the wrap. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 12-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive.
Regarding claim 1, 8, and 14, the limitation “encompasses the bee hive from the top of bottom board to adjacent to a lower edge of the hive lid” is still broad enough that it can be interpreted that from the top of bottom board to adjacent to the lower edge of the hive lid, the bee hive is encompassed by the cover of Florance. In other words, Florance does teach of encompassing the top of the bottom board to a lower edge of the hive lid. 

Regarding claims 1, 8, and 14, Applicant argues that Florance in view of Movsesian et al. does not teach of the limitation “an insulated wrap encompassing the at least one hive body from the top of the bottom board to adjacent to a lower edge of the hive lid”. The Examiner respectfully disagrees. 
The insulating wrap of Florance is substituted with the insulating wrap of Movsesian such that it is wrapped directly on the bee hive and encompasses at least one hive body from the top of the bottom board to adjacent to a lower edge of the hive lid as stated above.

Regarding claim 5, 11, and 18 that has been incorporated into claim 1, 14, and 18, Applicant argues that the seam allowance as taught by Pollack does not teaches or suggests to provide the purpose of the seam allowance to be in direct contact with the hive lid, in compressed contact with the hive lid, or separated from the hive lid by a controlled gap. The Examiner respectfully disagrees. 
As stated above, Pollock clearly teaches of seam allowances in the stitching of two pieces of fabric of which can be adjusted based on the user’s desired dimensions and purpose. Therefore, a person skilled in the arts could make the wrap any size and move the wrap such that it is at least one of: in direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap. It should be noted that how the wrap is applied on the bee hive as claimed does not show criticality as disclosed in the specifications or the drawings. For example, a person skilled in the arts could make a 1 inch wrapping and move it up to touch the hive lid or move it down 1mm away from the lower edge of the hive lid to have a controlled gap as desired. The difference between the placements would be insignificant and would still be able to provide similar insulation to the bee hive whether it is touching the bee hive lid or there is a controlled gap between the bee hive lid and the wrap. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Yan (US 8,113,416) is in the field of covers and teaches (Fig. 4) of a top edge (flange 404) being in compressed contact with a lid (lid 402). 
Muffet et al. (US 6048099) is in the field of insulated covers and teaches (Fig. 2) of the cover (base 12) being in compressed contact with a lid (cover 18) such that the base has folded in top edged (side wall ears 32).
Wu (CN 207,329,048 U) is in the field of covers and teaches (Fig. 1, Abstract) of a cover (outer box body 1) being separated from the lid (4) by a controlled gap (gap between the outer box body 1 and lid 4). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647